Name: 95/505/EC: Commission Decision of 23 November 1995 repealing recommendation 80/823/EEC on the rational use of energy in industrial enterprises
 Type: Decision
 Subject Matter: European construction;  energy policy;  business classification;  information technology and data processing
 Date Published: 1995-12-05

 Avis juridique important|31995D050595/505/EC: Commission Decision of 23 November 1995 repealing recommendation 80/823/EEC on the rational use of energy in industrial enterprises Official Journal L 290 , 05/12/1995 P. 0010 - 0010COMMISSION DECISION of 23 November 1995 repealing recommendation 80/823/EEC on the rational use of energy in industrial enterprises (95/505/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas Commission recommendation 80/823/EEC (1) was adopted in order to implement the Community 'Energy Bus` programme and to create a data base concerning a Community system of information, technical assistance and consultation over the past ten years; Whereas the 'Energy Bus` programme no longer exists; whereas the principles contained in recommendation 80/823/EEC have been incorporated into Council Directive 93/76/EEC of 13 September 1993 to limit carbon dioxide emissions by improving energy efficiency (SAVE) (2); Whereas the Commission has stopped updating the aforesaid databases; whereas, also, the agreement between the Commission and the parties concerned with achieving the objectives of the Community 'Energy Bus` programme has expired; Whereas recommendation 80/823/EEC has been overtaken by developments in the Community's legislation process and is thus no longer relevant, DECIDES: Sole Article Recommendation 80/823/EEC is hereby repealed. Done at Brussels, 23 November 1995. For the Commission Christos PAPOUTSIS Member of the Commission